File Nos. 333-137670 811-21955 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933X Pre-Effective Amendment No. Post-Effective Amendment No. 9 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 11 Stewart Capital Mutual Funds (Exact Name of Registrant as Specified in Charter) 800 Philadelphia Street Indiana, PA 15701 Registrant’s Telephone Number, including Area Code: (724) 465-1412 Malcolm Polley Stewart Capital Advisors, LLC 800 Philadelphia Street Indiana, PA 15701 (Name and address of agent for service) Copies of Communications to: JoAnn M. Strasser Thompson Hine LLP 41 South High Street Suite 1700 Columbus, OH 432158 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 1, 2012 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post effective amendment. 1 Fund Summary Investment Objective The Stewart Capital Mid Cap Fund (the “Fund”) seeks long-term capital appreciation. Fund Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.70% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 1.00% Acquired Fund Fees and Expenses (1) 0.01% Total Annual Fund Operating Expenses 1.96% Expense Reduction/Reimbursement (2) (0.45)% Total Annual Fund Operating Expenses After Expense Reduction/Reimbursement 1.51% (1) The operating expenses in this fee table will not correlate to the expense ratio in the Fund’s financial highlights because the financial statements include only the direct operating expenses incurred by the Fund. (2) The Fund’s Adviser has contractually agreed to reduce fees and absorb expenses of the Fund until April 30, 2013. The agreement may be terminated by the Fund’s Board of Trustees on 60 days’ written notice to the Adviser. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years 2 Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may result in higher transaction costs and higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 32% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets plus borrowings in equity securities of mid-capitalization companies. The equity securities in which the Fund invests consist primarily of common stock. For these purposes, “mid-capitalization companies” are those that, at the time of purchase, have market capitalizations that fall within the market capitalization range of companies within the Russell Midcap® Value Index. As of May 31, 2011, market capitalizations of companies in the Russell Midcap® Value Index ranged from approximately $1.6 billion to $18.3 billion with an average market capitalization of $8.3 billion. The Fund typically invests in 30 to 60 companies whose stock prices, the Adviser believes, are lower than the actual value of the companies. In analyzing value, the Adviser focuses on whether the stock prices of these companies are priced at a discount to the present values of their future cash flows. The Adviser prefers to invest in companies that do not need to rely on large amounts of leverage to execute their business plans. In selecting investments, the Adviser uses a number of criteria, including (but not limited to): ■ Industries and companies with high barriers to entry; ■ Industries and companies with high returns on invested capital; ■ Industries and companies with favorable demographics; ■ Industries and companies participating in major, long-term trends; and ■ Companies with strong management teams. The Fund will invest in foreign companies that are traded on a U.S. exchange, and through depositary receipts. Depositary receipts, which can include American Depositary Receipts (“ADRs”), represent ownership of securities in foreign companies and are held in banks and trust companies. The Fund may sell securities for a variety of reasons, such as to secure gains, limit losses or redeploy assets into more promising opportunities. 3 Principal Risks The Fund is designed for investors seeking capital appreciation in their investment over the long-term. Those investors should be willing to assume the risks of share price fluctuations that are typical for a fund focusing on equity investments. The Fund is not a complete investment program. There is no assurance the Fund will achieve its investment objective and the loss of your money is a risk of investing in the Fund. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Market Risk.  This is the risk that the value of the Fund’s investments will fluctuate as the stock or bond markets fluctuate and that prices overall will decline over short- or long-term periods. Focused Portfolio Risk. Although the Fund is a diversified Fund, because the Fund invests in a limited number of companies, it may have more risk because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund’s net asset value. Mid Cap Risk. The Fund invests primarily in undervalued mid-cap stocks and therefore is subject to the possibility that value stocks or mid-cap stocks may temporarily fall out of favor or perform poorly relative to other types of investments. Management Risk. The Fund is subject to management risk because it is an actively managed investment portfolio. The Adviser will apply its investment techniques and risk analyses in making investment decisions for the Fund, but there is no guarantee that its decisions will produce the intended result, and there can be no assurance that the Fund’s investment objective will be achieved. Allocation Risk. This is the risk that the allocation of the Fund’s investments among economic sectors may have a more significant effect on the Fund’s net asset value when one of these sectors is performing more poorly than the others. Foreign Investment Risk. Foreign investing involves risks not typically associated with U.S. investments, including adverse fluctuations in foreign currency values, adverse political, social and economic developments, less liquidity, greater volatility, less developed or less efficient trading markets, political instability and differing auditing and legal standards. Value Investing Risk. Value investing attempts to identify companies selling at a discount to their intrinsic value. Value investing is subject to the risk that a company’s intrinsic value may never be fully realized by the market or that a company judged by the Adviser to be undervalued may actually be appropriately priced. 4 Fund Performance The performance information that follows illustrates the variability of the Fund’s returns, which provides some indication of the risks of investing in the Fund. The bar chart shows changes in the Fund’s performance during each full calendar year since the Fund’s inception, and the table compares the Fund’s average annual returns over time with those of a broad measure of market performance. The chart and table assume that all dividend and capital gain distributions have been reinvested. The Fund’s past performance (before and after taxes) is no guarantee of how it will perform in the future. It may perform better or worse in the future. For performance data current to the most recent month-end, please call (toll-free) (877) 420-4440. Annual Total Return for the Years Ended December 31 Best Quarter(2nd Quarter 2009): 19.62% Worst Quarter (4th Quarter 2008): -23.75% Average Annual Total Returns (for the periods ended December 31, 2011) 1 Year Return 5 Year Return Life of Fund Return Before Taxes (0.62)% 4.28% 4.28% Return After Taxes on Distributions (0.83)% 4.08% 4.08% Return After Taxes on Distributions and Sale of Fund Shares (0.12)% 3.64% 3.64% S&P 400® Midcap Index (1.73)% 3.32% 3.32% Russell MidCap® Value Index (1.38)% 0.04% 0.04% 5 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The returns for the S&P 400® Midcap Index and Russell MidCap® Value Index do not reflect the deduction of fees, expenses, or taxes. Investment Adviser: Stewart Capital Advisors, LLC Portfolio Managers: The following persons are members of the Fund’s portfolio management team: Malcolm Polley, Charles G. Frank, Matthew Di Filippo, Jonathan V. Pavlik, Helena Rados-Derr and Nick Westrick. Each of the foregoing persons has been a member of the portfolio management team since the Fund commenced operations in December 2006 with the exceptions of Ms. Rados-Derr who has been a member of the Fund’s portfolio management team since December 2007 and Mr. Westrick who has been a member of the Fund’s portfolio management team since June 2011. Purchase and Sale of Fund Shares: You may purchase shares of the Fund on any business day the New York Stock Exchange is open. The minimum initial investment is $1,000 and the minimum subsequent investment is $100. You may redeem shares of the Fund on each day that the Fund is open for business. You may redeem all or a portion of your shares on any business day. Shares of the Fund are redeemed at the next NAV calculated after your redemption request is received in good order. Tax Information: Dividends and capital gain distributions you receive from the Fund are taxable to you at either ordinary income or capital gains tax rates unless you are investing through a tax-deferred plan such as an IRA or 401(k) plan. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 6 Additional Information on Investment Objective, Investment Strategies and Related Risks This section of the Prospectus provides a description of the Fund’s investment objective, principal strategies and risks. There can be no assurance that the Fund will achieve its investment objective and an investor may lose money by investing in this Fund. Except as noted, (i) the Fund’s investment objective is “fundamental” and cannot be changed without a shareholder vote, and (ii) the Fund’s investment policies are not fundamental and thus can be changed without a shareholder vote. Where an investment policy or restriction has a percentage limitation, such limitation is applied at the time of investment. Generally, changes in the market value of securities in the Fund’s portfolio after they are purchased by the Fund will not cause the Fund to be in violation of such limitation. Investment Objective The Fund’s investment objective is long-term capital appreciation. The Fund’s Board of Trustees may not change this objective without shareholder approval. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its total assets in equity securities of mid-capitalization companies. The equity securities in which the Fund invests consist primarily of common stock. Equity securities of mid-capitalization companies in which the Fund invests include common stocks, publicly-traded units of master limited partnerships (MLPs), securities convertible into common or preferred stocks, such as convertible bonds and debentures, options on common stocks, and Trust Units (i.e., Real Estate Income Trust units, Royalty Trust units, etc.) and other securities with equity characteristics. For these purposes, “mid-capitalization companies” are those that, at the time of purchase, have market capitalizations that fall within the market capitalization range of companies within the Russell Midcap® Value Index. This index measures the performance of the 800 smallest companies in the Russell 1000® Index (which is made up of the 1,000 largest U.S. companies based on total market capitalization). As of May 31, 2011, market capitalizations of companies in the Russell Midcap® Value Index ranged from approximately $1.6 billion to $18.3 billion with an average market capitalization of $8.3 billion. The range of market capitalizations of companies in the Russell Midcap® Value Index will change from time to time. To the extent that at the time of investment, a company’s market capitalization falls within the range in effect at that time, the investment will be considered within the 80% limitation. If, after the initial investment, the company’s market capitalization falls outside of the range as adjusted from time to time, subsequent purchases will not be considered within the 80% limitation, but still may be made to the extent Fund has capacity with respect to the remaining 20% of its net assets. The Fund’s policy of investing at least 80% of its net assets in equity securities of mid-capitalization companies may be changed only upon 60 days’ notice to shareholders. 7 The Fund typically invests in 30 to 60 companies whose stock prices, the Adviser believes, are lower than the actual value of the companies. In analyzing value, the Adviser focuses on whether the stock prices of these companies are priced at a discount to the present values of their future cash flows. It is the Fund’s policy not to concentrate its investments in one industry of groups of related industries. The Adviser prefers to invest in those companies that do not need to rely on large amounts of leverage to execute their business plans. In selecting investments, the Adviser uses a number of criteria, including (but not limited to): ■ Industries and companies with high barriers to entry; ■ Industries and companies with high returns on invested capital; ■ Industries and companies with favorable demographics; ■ Industries and companies participating in major, long-term trends; and ■ Companies with strong management teams. In pursuing the Fund’s investment objective, the Adviser has the discretion to purchase some securities that do not meet its normal criteria, as described above, when it perceives an unusual opportunity for gain. These special situations could arise when the Adviser believes a security has the potential to increase in value for a variety of reasons, including a change of management, an extraordinary corporate event, or a temporary imbalance in the supply of or demand for the securities. The Fund will invest in foreign companies that are traded on a U.S. exchange, and through depositary receipts. Depositary receipts represent ownership of securities in foreign companies and are held in banks and trust companies. They can include American Depositary Receipts (“ADRs”), which are traded on U.S. exchanges and are U.S. dollar-denominated. Although ADRs do not eliminate the risks inherent in investing in the securities of foreign issuers, which include market, political, currency and regulatory risk, by investing in ADRs rather than directly in stocks of foreign issuers, the Fund may avoid currency risks during the settlement period for purchases or sales. In general, there is a large, liquid market in the U.S. for many ADRs. The Fund may sell securities for a variety of reasons, such as to secure gains, limit losses or redeploy assets into more promising opportunities. Principal Risks Market Risk. This is the risk that the value of the Fund’s investments will fluctuate as the stock or bond markets fluctuate and that prices overall will decline over short- or long-term periods. Focused Portfolio Risk. Although the Fund is a diversified Fund, because the Fund invests in a limited number of companies, it may have more risk because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund’s net asset value. 8 Mid Cap Risk. The Fund invests primarily in undervalued mid-cap stocks and therefore is subject to the possibility that value stocks or mid-cap stocks may temporarily fall out of favor or perform poorly relative to other types of investments. With value investing, there is the risk that the market will not recognize that the securities selected are undervalued and they might not appreciate in value in the way the Adviser anticipates. While stocks of mid-cap companies may be slightly less volatile than those of small-cap companies, they still involve substantial risk. Mid-cap companies may have limited product lines, markets or financial resources, and they may be dependent on a limited management group. Stocks of mid-cap companies may be subject to more abrupt or erratic market movements than those of larger, more established companies or the market averages in general. Management Risk. The Fund is subject to management risk because it is an actively managed investment portfolio. The Adviser will apply its investment techniques and risk analyses in making investment decisions for the Fund, but there is no guarantee that its decisions will produce the intended result, and there can be no assurance that the Fund’s investment objective will be achieved. Allocation Risk. This is the risk that the allocation of the Fund’s investments among economic sectors may have a more significant effect on the Fund’s net asset value when one of these sectors is performing more poorly than the others. Foreign Investment Risk. Foreign investing involves risks not typically associated with U.S. investments, including adverse fluctuations in foreign currency values, adverse political, social and economic developments, less liquidity, greater volatility, less developed or less efficient trading markets, political instability and differing auditing and legal standards. Investing in emerging markets imposes risks different from, or greater than, risks of investing in foreign developed countries. Value Investing Risk. Value investing attempts to identify companies selling at a discount to their intrinsic value. Value investing is subject to the risk that a company’s intrinsic value may never be fully realized by the market or that a company judged by the Adviser to be undervalued may actually be appropriately priced. Certain Non-Principal Investment Strategies and Techniques and Related Risks This section provides information about some investment strategies and techniques that the Adviser might use or uses only to a very limited extent. The Adviser might not use all of the different types of techniques and investments described below. You should be aware that the Fund may also use strategies and invest in securities that are not described in this Prospectus but that are described in the SAI. Master Limited Partnerships (MLP). An MLP is an investment that combines the tax benefits of a limited partnership with the liquidity of publicly-traded securities. The risks of investing in an MLP are generally those involved in investing in a partnership as opposed to a corporation. For example, state law governing partnerships is often less restrictive than state law governing corporations. Accordingly, there may be fewer protections afforded investors in an MLP than investors in a corporation. Investments held by MLPs may be relatively illiquid, limiting the MLPs’ ability to vary their portfolios 9 promptly in response to changes in economic or other conditions. MLPs may have limited financial resources, their securities may trade infrequently and in limited volume, and they may be subject to more abrupt or erratic price movements than securities of larger or more broadly-based companies. The Fund’s investment in MLPs also subjects the Fund to the risks associated with the specific industry or industries in which the MLPs invest. In addition, MLPs may be subject to state taxation in certain jurisdictions which will have the effect of reducing the amount of income paid by the MLP to its investors. Additionally, since MLPs generally conduct business in multiple states, the Fund may be subject to income or franchise tax in each of the states in which the partnership does business, which will have the effect of reducing the amount of income paid by the MLP to its investors. The additional cost of preparing and filing the state tax returns and paying the related taxes may adversely impact the Fund’s return on its investment in MLPs. Convertible Securities. Convertible securities are hybrid securities that combine the investment characteristics of bonds and common stocks. Convertible securities typically consist of debt securities or preferred stock that may be converted within a specified period of time (typically for the entire life of the security) into a certain amount of common stock or other equity security of the same or a different issuer at a predetermined price. Convertible securities entitle the holder to receive interest paid or accrued on debt, or dividends paid or accrued on preferred stock, until the security matures or is redeemed, converted or exchanged. The market value of a convertible security generally is a function of its “investment value” and its “conversion value.” A security’s “investment value” represents the value of the security without its conversion feature (i.e., a comparable nonconvertible fixed-income security). At any given time, investment value is dependent upon such factors as the general level of interest rates, the yield of similar nonconvertible securities, the financial strength of the issuer and the seniority of the security in the issuer’s capital structure. A security’s “conversion value” is determined by multiplying the number of shares the holder is entitled to receive upon conversion or exchange by the current price of the underlying security. If the conversion value of a convertible security is significantly below its investment value, the convertible security’s market value will not be influenced greatly by fluctuations in the market price of the underlying security into which it can be converted. Instead, the convertible security’s price will tend to move in the opposite direction from interest rates. Conversely, if the conversion value of a convertible security is significantly above its investment value, the market value of the convertible security will be more heavily influenced by fluctuations in the market price of the underlying stock. In that case, the convertible security’s price may be as volatile as that of the common stock. Illiquid Securities: These securities include private placements that are sold directly to a small number of investors, usually institutions. Unlike public offerings, such securities are not registered with the SEC. Although certain of these securities may be readily sold, for example, under Rule 144A, others may have resale restrictions and be illiquid. The sale of illiquid securities may involve substantial delays and additional costs, and the Fund may only be able to sell such securities at prices substantially less than what the Fund believes they are worth. The Fund will not invest more than 15% of its net assets in illiquid securities. 10 Temporary Defensive Investments: From time to time, for temporary defensive purposes to attempt to respond to adverse market, economic, political or other conditions, the Fund may reduce its position in equity securities and invest in, without limitation, certain types of short-term, liquid, high-grade or high-quality debt securities. “High-grade or high-quality debt securities” generally consist of bonds rated “A” or higher by Moody’s, S&P or Fitch, or if unrated, for purposes of the Fund’s investment policies, securities as may be determined by the Adviser to be of equivalent quality. Securities the Fund may invest in for temporary defensive purposes may include U.S. Government securities, qualifying bank deposits, money market instruments, prime commercial paper and other types of short-term debt securities, including notes and bonds. While the Fund is investing for temporary defensive purposes, it may not meet its investment objective. Disclosure of Portfolio Holdings The Fund’s portfolio holdings are included in semi-annual and annual reports that are distributed to shareholders of the Fund within 60 days after the close of the period for which such report is being made. The Fund also discloses its portfolio holdings in its Statements of Investments on Form N-Q, which is filed with the SEC no later than 60 days after the close of the first and third fiscal quarters. These required filings are publicly available on the SEC’s website at www.sec.gov. Therefore, portfolio holdings of the Fund are made publicly available no later than 60 days after the close of each of the Fund’s fiscal quarters. A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s SAI. Management of the Fund Investment Adviser The Fund’s investment adviser is Stewart Capital Advisors, LLC, which is located at 800 Philadelphia Street, Indiana, Pennsylvania 15701. The Adviser was formed in 2005 and provides advisory services to individual and institutional investors. As of March 31, 2012, the Adviser had over $900 million in assets under management. The Adviser is a wholly-owned subsidiary of S&T Bank, which in turn is a wholly-owned subsidiary of S&T Bancorp, Inc. Subject to policies adopted by the Fund’s Board of Trustees, the Adviser directs the purchase or sale of investment securities in the day-to-day management of the Fund’s investment portfolio. The Adviser, at its own expense and without reimbursement from the Fund, furnishes office space and all necessary office facilities, equipment and executive personnel for making the investment decisions necessary for managing the Fund and maintaining its organization. Under the investment advisory agreement, the Fund pays the Adviser an annual fee on a monthly basis equal to 0.70% of the Fund’s average daily net assets. Due to the expense limitation agreement discussed below, the Adviser received an advisory fee for the most recent fiscal year equal to 0.25% of the Fund's average daily net assets. A discussion of the basis for the Board of Trustees’ approval of the investment advisory agreement with the Adviser is available in the Fund’s annual report for the fiscal year ended December 31, 2011. 11 The Fund and the Adviser have entered into an Expense Limitation Agreement that requires the Adviser to reduce its fees and/or absorb expenses of the Fund to ensure that total annual operating expenses of the Fund do not exceed 1.50% of the Fund’s average net assets, interest, taxes, transaction costs (such as brokerage commissions), fees and expenses of any counsel or other persons or services retained by the Fund’s independent trustees, or extraordinary or non-recurring Fund expenses, until April 30, 2013. The Adviser may request a reimbursement of any foregone advisory fees or reimbursed Fund expenses within three years following a particular reduction or reimbursement, but only to the extent the Fund’s annualized total operating expenses (excluding the items identified above) plus any requested reimbursement amount are less than the above limit at the time of the request. Any such reimbursement is subject to Board of Trustees’ review and approval. Portfolio Management Team The Adviser uses a team of portfolio managers to manage the Fund. The team meets regularly to review portfolio holdings and discuss purchase and sale activity. The portfolio managers on the investment team who are jointly and primarily responsible for the day-to-day management of the Fund are identified below. Malcolm E. Polley has been a member of the team that manages the Fund since it commenced operations in December 2006. Mr. Polley has been President and Chief Investment Officer of the Adviser since 2004. As the Chief Investment Officer, Mr. Polley generally has final authority over all aspects of the Fund’s investment portfolio. Mr. Polley has also served as Chief Investment Officer for S&T Wealth Management Group, a division of the Adviser’s parent company (S&T Bank) from 2001 to the present. Prior to this, Mr. Polley was Vice President providing investment management and research services for West Bank, a subsidiary of West Bancorporation, Inc. from 2000 to 2001. Mr. Polley also served as Senior Investment Officer for Marquette Advisory Services & Trust Company from 1995 to 2000. Charles G. Frank has been a member of the team that manages the Fund since it commenced operations in December 2006. Mr. Frank is a senior portfolio manager and has been associated with the Adviser or its affiliates for over 20 years. Matthew A. Di Filippo has been a member of the team that manages the Fund since it commenced operations in December 2006. Mr. Di Filippo is a senior portfolio manager and has been associated with the Adviser or its affiliates since 2001. Prior to joining the Adviser, he was employed with Mellon Bond Associates from 2000 to 2001, Mellon Financial from 1999 to 2000, and Scottsdale Securities from January1999 to May 1999. Jonathan V. Pavlik has been a member of the team that manages the Fund since it commenced operations in December 2006. Mr. Pavlik is a portfolio manager and has been associated with the Adviser or its affiliates since May 2006. Prior to joining the Adviser, he was employed with PNC Capital Markets from 1998 to 2004 and with Federated Investors from 1997 to 1998. 12 Helena Rados-Derr has been a member of the team that manages the Fund since December 2007. Ms. Rados-Derr is an associate portfolio manager and has been associated with the Adviser or its affiliates since March 2005. Prior to joining the Adviser, she was employed by First Commonwealth Financial from June 2004 to March 2005. Nick Westrick has been a member of the team that manages the Fund since October 2011. Prior to joining the Adviser, he was employed as a credit analyst for S&T Bank from March 2011 until October 2011 and served as a research intern for Stewart Capital Advisors from April 2010 until March 2011. He received a bachelor’s degree in finance from Indiana University of Pennsylvania in May of 2011. Prior to receiving a Bachelors degree from IUP, he served as a substitute teacher for the 2009-2010 school year and was a Co-Manager for the 84 Lumber Company from 2006-2009. The Fund’s Statement of Additional Information (“SAI”) provides additional information about the portfolio managers’ investments in the Fund, a description of their compensation, and information regarding other accounts they manage. Pricing of Fund Shares The price for Fund shares is the net asset value (“NAV”) per share. The NAV is determined at the close of regular trading hours (normally 4:00 p.m. Eastern Time) of the New York Stock Exchange (“NYSE”) each day the NYSE is open. It is not calculated on days the NYSE is closed for trading. The NYSE is open for trading Monday through Friday, except New Year’s Day, Dr. Martin Luther King, Jr. Day, President’s Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. Additionally, if any of the aforementioned holidays falls on a Saturday, the NYSE will not be open for trading on the preceding Friday, and when any such holiday falls on a Sunday, the NYSE will not be open for trading on the succeeding Monday, unless unusual business conditions exist, such as the ending of a monthly or the yearly accounting period. Your purchase and redemption requests are priced at the next NAV calculated after receipt of a properly completed purchase or redemption request. The NAV per share is determined by dividing the total value of the Fund’s securities and other assets, less its liabilities, by the total number of shares outstanding. The Fund uses the following methods to value securities held in its portfolio: ■ Securities listed on the U.S. stock exchanges or the NASDAQ® Stock Market are valued at the last sale price on such market, or if such a price is lacking, for the trading period immediately preceding the time of determination, such securities are valued at their current bid price; ■ Securities that are traded in the over-the-counter market are valued at their current bid price; ■ Short-term money market securities maturing within 60 days are valued on the amortized cost basis; and ■ Securities for which market quotations are not readily available shall be valued at their fair value as determined in good faith by or under the direction of the Fund’s Board of Trustees. The market value of the securities in the Fund’s portfolio changes daily and the NAV of Fund shares changes accordingly. 13 Fair Value Pricing The Fund normally invests in common stock of domestic issuers listed on the NYSE or the NASDAQ® Stock Market, the substantial majority of which are mid-capitalization, highly liquid securities. Nonetheless, these securities may at times not have market quotations readily available, including, but not limited to, such instances where the market quotation for a security has become stale, sales of a security have been infrequent, or where there is a thin market in the security. To address these situations, the Board of Trustees has adopted and approved a fair value pricing policy for the Fund. When a security is fair valued, it is priced at the amount that the owner of the security might reasonably expect to receive upon its current sale. Because fair value pricing is subjective in nature, there can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. There can be significant deviations between a fair value price at which a portfolio security is being carried and the price at which it is purchased or sold. Furthermore, changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued using market quotations. The Fund’s Board of Trustees reviews the fair value pricing policy periodically. See the SAI for more information about the pricing of the Fund’s shares. How to Buy Fund Shares In compliance with the USA PATRIOT Act of 2001, please note that UMB Fund Services, Inc. (“UMBFS”), the transfer agent for the Fund, will seek to verify certain information on your account application as part of the Fund’s Anti-Money Laundering Program. As requested on the application, you must supply your full name, date of birth, social security number and permanent street address. Mailing addresses containing only a P.O. Box will not be accepted. Please contact shareholder services at (877) 420-4440 if you need additional assistance when completing your account application. The Fund reserves the right to reject an application if the application is not in good order (as defined below) or the Fund is unable to verify your identity. When making a purchase request, make sure your request is in good order. “Good order” means your purchase request includes: ■ The name of the Fund and account number; ■ The dollar amount of shares to be purchased; ■ Authorized signatures of all registered owners; ■ Account application form or account number; and ■ Check payable to “Stewart Capital Mutual Funds.” 14 If your request is not in good order, you or your intermediary will be notified and provided with the opportunity to make such changes or additions as necessary to be considered in good order. Your request will be considered to be in good order only after all required changes or additions have been made. Distribution and/or Service (Rule 12b-1) Fees The Fund has implemented a combined Distribution and Shareholder Servicing Plan (the “Plan”) in accordance with Rule 12b-1 of the Investment Company Act of 1940, as amended. The Plan allows the Fund to pay fees for the sale and distribution of its shares and to obtain shareholder services and provide for maintenance of shareholder accounts from financial intermediaries (including broker-dealers that sponsor mutual fund supermarket programs) and other service providers. As these fees are paid out of the Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment. The Fund’s annual Rule 12b-1 fees are 0.25% of the Fund’s average daily net assets. In addition to the portion of these expenses paid by the Fund, the Adviser may make payments from its own resources, which include the investment advisory fees received from the Fund and other clients, to compensate the financial intermediaries (including broker-dealers that sponsor mutual fund supermarket programs) and other service providers that provide distribution services and shareholder servicing to the Fund. This portion of such expenses is paid by the Adviser and not by the Fund. The Fund’s SAI provides more information concerning payments to financial intermediaries. Investors should consult their financial intermediary regarding the details of the payments such intermediary receives in connection with the sale or servicing of Fund shares. Payments to Financial Intermediaries and Their Firms Financial intermediaries market and sell shares of the Fund. A financial intermediary is a firm that receives compensation for selling shares of the Fund offered in this Prospectus and/or provides services to the Fund’s shareholders. Financial intermediaries may include, among others, your broker, your financial planner or adviser, banks, pension plan consultants and insurance companies. Financial intermediaries employ financial advisers who deal with you and other investors on an individual basis. These financial intermediaries employ financial advisers and receive compensation for selling shares of the Fund. This compensation is paid from various sources, including a 12b-1 fee that the Fund may pay. Your individual financial adviser may receive some or all of the amounts paid to the financial intermediary that employs him or her. Up to 100% of the 12b-1 fees applicable to Fund shares each year may be paid to financial intermediaries, including your financial intermediary, that sell Fund shares. The Adviser may pay amounts from its own assets to selling or servicing agents of the Fund for distribution-related activities or other services they provide. These amounts, which are in addition to any 12b-1 fees paid by the Fund, may be fixed dollar amounts or a percentage of sales or both, and may be up-front or ongoing payments or both. Agents may agree to provide a variety of marketing related services or access-advantages to the Fund, including, for example, presenting the Fund on 15 “preferred” or “select” lists, in return for the payments. Selling or servicing agents, in turn, may pay some or all of these amounts to their employees who recommend or sell Fund shares or allocate or invest client assets among different investment options. In addition, the Adviser may pay amounts from its own assets for services provided and costs incurred by third parties of a type that would typically be provided or incurred directly by the Fund’s transfer agent. The Fund also may pay amounts to third party intermediaries, including selling and servicing agents, for providing these types of services or incurring these types of costs. These and other payments, and the difference between payments made with respect to the Fund and those made with respect to other mutual funds available through the intermediary, may give rise to conflicts of interest between the intermediary and its clients. You should be aware of these potential conflicts of interest and discuss these matters with your financial intermediary. To the extent that Fund shares are held through S&T Bank or registered representatives affiliated with S&T Bank, S&T Bank or those individuals may receive distribution and/or shareholder servicing fees from the Fund’s distributor. Although the Fund may use brokers who sell its shares to effect portfolio transactions, the Fund does not consider the sale of Fund shares as a factor when selecting brokers to effect portfolio transactions. Minimum Investment The minimum investment amounts are as follows: Initial Investment Automatic Investment Program Subsequent Investment If you purchase shares of the Fund through a financial intermediary, you may purchase in lesser amounts, subject to minimums imposed by the financial intermediary. The Fund has the right to waive these minimums for employees of S&T Bancorp and its subsidiaries and the employees’ immediate family members. Financial Intermediaries You may also purchase shares of the Fund through a third party financial intermediary, such as a broker-dealer (including one that sponsors a mutual fund supermarket program), financial institution or other financial service firm. When you purchase shares of the Fund through a financial intermediary, the financial intermediary may be listed as the shareholder of record of the shares. In addition, a financial intermediary may use procedures and impose restrictions that are different from those applicable to shareholders that invest in the Fund directly. The price per share you will receive will be the NAV next computed after your request is received in good order by the financial intermediary. 16 If you intend to invest in the Fund through a financial intermediary, you should read the program materials provided by the financial intermediary as a supplement to this Prospectus. Financial intermediaries may charge you transaction-based fees or other charges for the services they provide to you. These charges are retained by the financial intermediary and are not paid to the Fund or the Adviser. Opening an Account by Mail Complete an application and send it to the address below, with a check for at least the minimum amount and made payable to “Stewart Capital Mutual Funds”: By Mail: Stewart Capital Mutual Funds P.O. Box 2175 Milwaukee, WI 53201-2175 By Overnight or Express Mail: Stewart Capital Mutual Funds 803 West Michigan Street Milwaukee, WI 53233 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. The Fund will not accept payment in cash or money orders. The Fund also does not accept cashier’s checks in amounts of less than $10,000. To prevent check fraud, the Fund will not accept third-party checks, Treasury checks, credit card checks, traveler’s checks, checks drawn on banks outside of the United States or starter checks for the purchase of shares. NOTE: UMBFS will charge your account a $25 fee for any payment returned. In addition, you will be responsible for any losses suffered by the Fund as a result, such as the cost to the Fund of covering the exchange. Opening an Account by Wire To purchase shares by wire, UMBFS must have received a completed application and issued an account number to you. Call (877) 420-4440 for instructions prior to wiring the funds. Send your investment to UMB Bank, n.a. with these instructions: UMB Bank, n.a. ABA Number 101000695 For credit to Stewart Capital Mutual Funds Kansas City, MO Account Number 9871418472 Further credit to: Stewart Capital Mid Cap Fund Shareholder account number; names(s) of shareholder(s); SSN or TIN The Fund and UMB Bank, n.a. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. 17 Opening an Account by Telephone You may not make your initial purchase by telephone. Adding to an Account by Mail Complete the investment slip that is included in your account statement and write your account number on your check. If you no longer have your investment slip, please reference your name, account number, address, and Stewart Capital Mutual Funds on your check. Make your check payable to the “Stewart Capital Mutual Funds.” By Mail: Stewart Capital Mutual Funds P.O. Box 2175 Milwaukee, WI 53201-2175 By Overnight or Express Mail: Stewart Capital Mutual Funds 803 West Michigan Street Milwaukee, WI 53233 Adding to an Account by Wire Send your investment to UMB Bank, n.a. by following the instructions listed above under “Opening Account by Wire.” Adding to an Account by Telephone You automatically have the privilege to purchase additional shares by telephone unless you have declined this privilege on your account application. You may call (877) 420-4440 to purchase shares in an existing account. Investments made by electronic funds transfer must be in amounts of at least $100 and not greater than $50,000. Purchase In Kind You may, subject to the approval of the Fund, purchase shares of the Fund with securities that are eligible for purchase by the Fund (consistent with the Fund’s investment processes, goals and philosophy) and that have values that are readily ascertainable in accordance with the Fund’s valuation policies. Call shareholder services at (877) 420-4440 if you would like to purchase Fund shares with other securities. 18 Automatic Investment Program (“AIP”) You may purchase Fund shares automatically under the automatic investment program, which allows monies to be transferred directly from your checking or savings account to invest in the Fund. ■ Purchases may be made on the 5th, 10th, 20th, or 25th of each month. ■ To be eligible, your account must be maintained at a domestic financial institution that is an ACH member. ■ You may sign up for the automatic investment program on your account application or by completing an account privileges change form. ■ Minimum initial investment is $100 (for automatic investment program only). ■ Minimum subsequent investment is $100. Please call shareholder services at (877) 420-4440 for more information about participating in the program. UMBFS will charge your account a $25 fee for any ACH payment that is not honored. Choosing a Distribution Option When you complete your account application, you may choose from three distribution options. 1. You may invest all income dividends and capital gains distributions in additional shares of the Fund. This option is assigned automatically if no other choice is made. 2. You may elect to receive income dividends and capital gains distributions in cash. 3. You may elect to receive income dividends in cash and to reinvest capital gains distributions in additional shares of the Fund. If you elect to receive distributions and dividends by check and the post office cannot deliver your check, or if your check remains uncashed for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV per share and to reinvest all subsequent distributions in shares of the Fund until an updated address is received. You may change your election at any time. Your request for a change must be received in writing by UMBFS prior to the record date for the distribution for which a change is requested. Retirement Plans Tax-deferred retirement plans including: ■ IRAs; ■ Keogh accounts; ■ SEP accounts; and ■ Other ERISA-qualified plans 19 Are offered by the Fund, subject to the other requirements of the Fund. If a plan has already been established with a custodian or trustee, the plan may purchase shares of the Fund in the same manner as any other shareholder, subject to any special charges imposed by the plan’s custodian or trustee. If you want to establish an individual retirement account naming UMB Bank, n.a. as custodian, please call shareholder services at (877) 420-4440 for information and forms. Additional Purchase Information The Fund reserves the right to reject your purchase order and suspend the offering of the Fund’s shares to you if management determines the rejection or suspension is in the best interests of the Fund. Shares of the Fund have not been registered for sale outside of the United States. The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. The Fund does not issue certificates for shares. The Fund will not accept your application if you are investing for another person as attorney-in-fact. The Fund will not accept applications that list “Power of Attorney” or “POA” in the registration section. You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by UMBFS, the Fund’s transfer agent. If a shareholder requests that a redemption be made by wire transfer, currently a $20.00 fee is charged. A $15.00 fee is charged for redemption proceeds sent via overnight delivery. Householding In an effort to decrease costs, the Fund will start reducing the number of duplicate prospectuses, annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts. Call toll-free at (877) 420-4440 to request individual copies of these documents, or if your shares are held through a financial intermediary please contact them directly. The Fund will begin sending individual copies thirty days after receiving your request. This policy does not apply to account statements. How to Redeem Fund Shares You may redeem all or a portion of your shares on any business day. Shares of the Fund are redeemed at the next NAV calculated after UMBFS receives your redemption request in good order. Payment is typically made within two business days of receipt of a valid redemption request, but may take up to seven business days. 20 Redemption by Mail You may mail your redemption request to: By Mail: Stewart Capital Mutual Funds P.O. Box 2175 Milwaukee, WI 53201-2175 By Overnight or Express Mail: Stewart Capital Mutual Funds 803 West Michigan Street Milwaukee, WI 53233 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. It is important that your redemption request be mailed to the correct address and be in good order. If a redemption request is inadvertently sent to the Fund at its corporate address, it will be forwarded to UMBFS, and the redemption request will be processed at the next NAV calculated after receipt in good order. No redemption will be made until a request is submitted in good order. A redemption request is considered to be in “good order” if the following information is included: ■ The name of the Fund; ■ The dollar amount or number of shares being redeemed; ■ The account number; and ■ The signatures of all shareholders (including a Medallion signature guarantee when necessary). Redemption requests for accounts in the names of corporations, fiduciaries and institutions may require additional documents, such as corporate resolutions, certificates of incumbency or copies of trust documents. Please contact shareholder services at (877) 420-4440 for additional information. If your request is not in good order, you or your intermediary will be notified and provided with the opportunity to make such changes or additions as necessary to be considered in good order. Your request will be considered to be in good order only after all required changes or additions have been made. Redemption by Telephone You automatically have the privilege to redeem shares by telephone unless you have declined this option on your account application. Call shareholder services at (877) 420-4440 between 8 a.m. and 8 p.m. Eastern time. You may redeem as little as $500 and as much as $50,000 by telephone. Note: Neither the Fund nor its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine. To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting that you correctly state: ■ Your account number; ■ The name in which your account is registered; ■ The social security or tax identification number under which the account is registered; and ■ The address of the account holder, as stated in the New Account Application Form. 21 Additional Redemption Provisions Once we receive your order to redeem shares, you may not revoke or cancel it. We cannot accept an order to redeem that specifies a particular date, price or any other special conditions. If you are an IRA shareholder, you must indicate on your redemption request whether to withhold federal income tax. If your redemption request fails to make an indication, your redemption proceeds will be subject to withholding. If your redemption request exceeds the amount that you currently have in your account, your entire account will be redeemed. Your AIP, if any, will be cancelled. The Fund reserves the right to suspend the redemption of Fund shares when the securities markets are closed, trading is restricted for any reason, an emergency exists and disposal of securities owned by the Fund is not reasonably practicable, or the SEC permits the suspension of the right of redemption or the postponement of the date of payment of a redemption. The Fund does not make redemption checks payable to parties other than the shareholder of record or financial intermediaries for the benefit of the shareholder of record. Redeeming Through Financial Intermediaries A broker-dealer, financial institution, or other service provider may charge a fee to redeem your Fund shares. If the financial intermediary is the shareholder of record, the Fund may accept redemption requests only from that financial intermediary. Medallion Signature Guarantee In addition to the requirements discussed above, a Medallion signature guarantee will be required for: ■ Redemptions made by wire transfer to a bank other than the bank of record; ■ Redemptions mailed to an address other than the address on the account or to an address that has been changed within 30 days of the redemption request; ■ Redemptions over $50,000; ■ Adding the telephone redemption option to an existing account; ■ Changing ownership of your account; or ■ Adding or changing automated bank instructions to an existing account. The Fund reserves the right to require a Medallion signature guarantee under other circumstances. Medallion signature guarantees may generally be obtained from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”). A notary public is not an acceptable signature guarantor. 22 Redemption Price and Payment for Fund Shares Redemption requests are processed at the NAV next computed after UMBFS receives a redemption request in good order (as defined above). If your redemption request is received by UMBFS in good order before the close of regular trading on the NYSE (currently, 4:00 p.m. Eastern time), the request will receive that day’s NAV. If your redemption request is received by UMBFS in good order after the close of regular trading on the NYSE, it will receive the next day’s NAV. Payment for your redeemed Fund shares will be mailed to you generally within two business days, but no later than the seventh day after your redemption request is received in good order by the Fund. However, if any portion of the shares to be redeemed represents a recent purchase made by check, after processing the redemption request the Fund may delay the payment of the redemption proceeds until UMBFS is reasonably satisfied that the check has cleared. This delay may be up to ten calendar days from the date of purchase. You may avoid this delay by purchasing shares of the Fund by wire. The Fund may be required to withhold a percentage for federal income tax (backup withholding) from dividend payments, distributions, and redemption proceeds if you do not provide a correct social security or tax identification number and the Internal Revenue Service (IRS) notifies the Fund that you are subject to backup withholding. See “Dividends, Distributions and Taxes” in this prospectus for more information. Redemptions at the Option of the Fund If your account balance falls below $500 as a result of redeeming shares, the Fund reserves the right to close your account and send you the proceeds. Before taking any action, however, the Fund will send you written notice of the action it intends to take and give you 30 days to re-establish a minimum account balance of $500. The Fund may require the redemption of shares if, in its opinion, such action would prevent the Fund from becoming a personal holding company, as defined in the Internal Revenue Code. Market Timing The Fund is designed for long-term investors. The Fund discourages and does not accommodate frequent purchases and redemptions of Fund shares, referred to as “market timing.” Investors who engage in market timing may dilute the value of Fund shares, interfere with the efficient management of the Fund’s portfolio and increase the Fund’s brokerage and administrative costs. Management of the Fund believes that its investment strategy is not attractive to market timing investors because its portfolio holdings are primarily of domestic issuers, which eliminates “time-zone arbitrage” that may be associated with funds having significant holdings in foreign securities traded on foreign exchanges. “Time-zone arbitrage” involves attempts by investors to take advantage of the differences in value of foreign securities that might result from events that occur after the close of the foreign securities markets on which a foreign security is traded and the NYSE that day, when the Fund’s NAV 23 is calculated. In addition, the Fund invests primarily in mid-cap companies that historically have exhibited a relatively low level of the short-term volatility usually sought by market timing investors. As a result, the Fund does not currently impose redemption fees on Fund shareholders. In an effort to discourage market timing, the Fund’s Board of Trustees has adopted the following policy and related procedures regarding such market timing. The Fund is not to be used as a vehicle for short-term trading or market timing, and therefore, the Fund will not honor requests for purchases or exchanges by shareholders who identify themselves as market timers or are identified by the Fund as engaging in a pattern of frequent trading potentially injurious to the Funds. “Frequent trading potentially injurious to the Fund” a sale of Fund shares exceeding a designated monetary threshold within 20 days of the purchase of such Fund shares. The Fund reserves the right to restrict, reject, suspend, limit or terminate, without prior notice, the purchase of Fund shares by any investor, or any financial intermediary firm, who appears to be employing a frequent trading or market-timing strategy or for any other reason. The Fund maintains surveillance procedures to detect frequent trading or market timing of Fund shares. As part of this surveillance process, the Fund’s agents examine the purchase and subsequent sale of Fund shares exceeding the monetary threshold for transactions within a 20-day period. To the extent that transactions exceeding the monetary threshold within a 20-day period are identified, the Fund will place a “block” on the account (and may also block the accounts of clients of the particular adviser or broker considered responsible for the trading). The Fund may modify its surveillance procedures and criteria from time to time without prior notice, subject to Board of Trustees approval, as necessary or appropriate to improve the detection of frequent trading or to address specific circumstances. In the case of financial intermediaries, the application of the surveillance procedures will be subject to the limitations of the intermediaries’ monitoring systems and/or ability to provide sufficient information from which to detect patterns of frequent trading potentially injurious to the Fund. The Fund also may consider the history of trading activity in all accounts known to be under common ownership, control, or influence. Management of the Fund has determined that certain short-term purchases and redemptions are not disruptive or harmful to the Fund’s long-term shareholders, such as transactions conducted through systematic investment or withdrawal plans, and therefore such transactions generally are not subject to the surveillance procedures. Additional exceptions may be granted where extraordinary or unique circumstances indicate that a transaction (or series of transactions) does not adversely affect the Fund or its shareholders and is not part of a frequent trading or market-timing strategy. Any exceptions are subject to advance approval by the Fund’s President and are subject to oversight by the Fund’s Chief Compliance Officer and the Board of Trustees. Shareholders are subject to the Fund’s policy prohibiting frequent trading or market timing regardless of whether they invest directly with the Fund or indirectly through a financial intermediary such as a broker-dealer, a bank, an investment advisor or an administrator or trustee of a 401(k) retirement plan that maintains an omnibus account with the Fund for trading on behalf of its customers. Although the Fund monitors accounts of financial intermediaries and will seek to require or otherwise 24 encourage financial intermediaries to apply the Fund’s policy prohibiting frequent trading or market timing to their customers who invest indirectly in the Fund, the Fund is limited in its ability to monitor the trading activity or enforce the Fund’s policy prohibiting frequent trading with respect to customers of financial intermediaries. Certain financial intermediaries may be limited with respect to their monitoring systems and/or their ability to provide sufficient information from which to detect patterns of frequent trading potentially injurious to a Fund. For example, should it occur, the Fund may not be able to detect frequent trading or market timing that may be facilitated by financial intermediaries or it may be more difficult to identify such trading in the omnibus accounts used by those intermediaries for aggregated purchases, exchanges and redemptions on behalf of all their customers. In certain circumstances, financial intermediaries such as 401(k) plan providers may not have the technical capability to apply the Fund’s policy prohibiting frequent trading to their customers. Reasonable efforts will be made to identify the financial intermediary customer engaging in frequent trading. Transactions placed through the same financial intermediary that violate the policy prohibiting frequent trading may be deemed part of a group for purposes of the Fund’s policy and may be rejected in whole or in part by the Fund. Brokers maintaining omnibus accounts with the Fund have agreed to provide shareholder transaction information, to the extent known to the broker, to the Fund upon request. Confirmations, Statements and Reports UMBFS will send you a confirmation after every transaction affecting your share balance or account registration. Transactions pursuant to an AIP will be reflected on your quarterly account statement. UMBFS will send a quarterly account statement to you, regardless of whether you have purchased or redeemed any shares during the quarter. Generally, a statement with tax information will be mailed to you on or about January 31 of each year. A copy of the tax statement also is filed with the IRS. The Fund will send you an audited annual report each year and an unaudited semi-annual report after the Fund’s second fiscal quarter. Each of these reports includes a statement listing the Fund’s portfolio securities. Shareholder Inquiries Shareholder inquiries are answered promptly. You may call (877) 420-4440 or write to: By Mail: Stewart Capital Mutual Funds P. O. Box 2175 Milwaukee, WI 53201-2175 By Overnight or Express Mail: Stewart Capital Mutual Funds 803 West Michigan Street Milwaukee, WI 53233 25 Distribution of Shares Distributor Grand Distribution Services, LLC (“Distributor”), 803 West Michigan Street, Milwaukee, Wisconsin, 53233, serves as distributor and principal underwriter for the Fund’s shares. The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. The Distributor receives the 12b-1 distribution and shareholder servicing fees. Dividends, Distributions and Taxes The Fund declares and distributes dividends from its net investment income and any net capital gain realized by the Fund at least on an annual basis. These distributions are paid in additional Fund shares unless the shareholder elects in writing to receive distributions in cash. If you buy shares when the Fund has realized but not yet distributed income or capital gains, you will be “buying a dividend” by paying the full price for the shares and then receiving a portion of the price back in the form of a taxable distribution. If you elect to receive distributions and/or capital gains paid in cash and the U.S. Postal Service cannot deliver the check or a check remains outstanding for six months, the Fund reserves the right to reinvest the check in your account at the Fund’s then-current NAV and reinvest all subsequent distributions. The Fund will notify you following the end of each calendar year of the amounts of dividends and capital gain distributions paid (or deemed paid) for the year. The Fund has qualified and intends to continue to qualify at all times as a regulated investment company (“RIC”) under Subchapter M of the Internal Revenue Code. By qualifying as a RIC and satisfying certain other requirements, the Fund will not be subject to federal income or excise taxes to the extent the Fund distributes its net investment income and realized capital gains to its shareholders. The tax characteristics of distributions from the Fund are the same whether paid in cash or in additional shares. For federal income tax purposes, distributions of net investment income are taxable as ordinary income to the recipient shareholders, and distributions designated as the excess of net long-term capital gain over net short-term capital loss are generally taxable as long-term capital gain to the recipient shareholder regardless of the length of time the shareholder held the Fund’s shares. In the case of noncorporate shareholders, certain dividend distributions may be classified as qualified dividend income taxable at long-term capital gain rates. A portion of any distribution properly designated as a dividend by the Fund may be eligible for the dividends-received deduction in the case of corporate shareholders. You may also be subject to state or local taxes with respect to holding Fund shares or on distributions from the Fund. You are advised to consult your tax adviser with respect to state and local tax consequences of owning shares of the Fund. 26 Federal law requires the Fund to withhold a percentage of all distributions and redemption proceeds paid to shareholders that have not provided their correct taxpayer identification number or certified that withholding does not apply. Each prospective shareholder is asked to certify on its application to open an account that the social security number or other tax identification number provided is correct and that the prospective shareholder is not subject to a percentage backup withholding for previous under-reporting of income to the IRS. The Fund generally does not accept an application to open an account that does not comply with these requirements. This tax discussion is only a brief summary of some of the important federal tax considerations generally affecting the Fund and its shareholders. There may be other federal, state or local tax considerations applicable to a particular shareholder. Prospective investors in the Fund are urged to consult their tax advisers prior to purchasing shares of the Fund. 27 Financial Highlights The financial highlights table is intended to help you understand the Fund’s financial performance for the period of the Fund’s operations. Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions). The information for the periods ended December 31, 2009, 2010 and 2011 have been audited by BBD, LLP, whose report, along with the Fund’s financial statements, are included in the annual report, which is available upon request. Earlier fiscal years were audited by another firm. For a Fund share outstanding throughout each year Year Ended 12/31/11 Year Ended 12/31/10 Year Ended 12/31/09 Year Ended 12/31/08 Year Ended 12/31/07 Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) 2.55 2.86 ) ) Total from investment operations ) 2.57 2.91 ) 0.15 Less distributions: From net investment income — — — ) ) Return of Capital — ) ) — — From net realized gains ) — Total distributions ) Net asset value, end of year $
